UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1101



LAWRENCE K. SILVA, Ph.D.,

                                              Plaintiff - Appellant,

          versus


BOWIE STATE UNIVERSITY, part of the University
System of Maryland,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-cv-
01984-RWT)


Submitted:   July 27, 2007                 Decided:   August 2, 2007


Before TRAXLER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence K. Silva, Appellant Pro Se. John Joseph Curran, Jr., Sara
Slaff, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence K. Silva appeals from the district court’s order

granting summary judgment in favor of his former employer on

Silva’s claim of retaliatory discharge.      We have reviewed the

record* and find no reversible error.   Accordingly, we affirm for

the reasons stated by the court at the hearing held on January 22,

2007.    See Silva v. Bowie State Univ., No. 8:04-cv-01984-RWT

(D. Md. Jan. 22, 2007; filed Jan. 24, 2007 & entered Jan. 25,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
      Silva presents on appeal a letter dated April 15, 2002, that
was not before the district court. “It is well established that
affidavits and exhibits not before the [district] court in making
its decision are not to be considered on appeal.” Kaiser Aluminum
& Chem. Corp. v. Westinghouse Elec. Corp., 981 F.2d 136, 140 (4th
Cir. 1992). In any event, we have reviewed the letter and conclude
that it does not warrant relief on appeal.

                               - 2 -